Opinión concurrente del
Juez Asociado Señor Díaz Cruz
a la cual se unen los Jueces Asociados Señores Rigau, Dávila y Torres Rigual.
San Juan, Puerto Rico, a 30 de junio de 1981
Considerando el largo historial del joven apelante de 17 años, y el fracaso de los medios correctivos que provee la Ley de Menores, el tribunal confrontado con querellas de *533asesinato, dos de robo y cuatro por infracción de la Ley de Armas convocó a vista para renunciar la jurisdicción y lo remitió a juicio como adulto según autoriza 34 L.P.R.A. see. 2004. La Corporación de Servicios Legales alega error en su recurso porque se privó a su defendido de audiencia y asistencia legal. El planteamiento es totalmente infun-dado.
Un examen del expediente revela que la renuncia de jurisdicción se ajustó al debido proceso. El juez hubo de comenzar la vista en ausencia del encausado, por hallarse éste evadido del Hogar Juvenil. La abogada de Servicios Legales y la madre del menor se presentaron tarde al tribunal, y a pesar de ello el juez continuó la vista en cámara, oyó argumento, y los testimonios de alguaciles, y de la Trabajadora Social Celeste Colón, ofrecido por la defensa. (1) De hecho, el querellado tuvo una audiencia *534mucho más amplia que la exigida por Kent v. United States, 383 U.S. 541, 561 (1966): “an opportunity for a hearing which may be informal.” Llegó a extremos el juez, que bien pudo proceder desde luego a la renuncia de jurisdicción considerando la ausencia tanto del evadido como de su abogada a la hora de abrir sala para la vista a la que habían sido debidamente convocados. En efecto, esta persona ha tenido más oportunidad de ser oída que la conferida por la Regla 243 de Procedimiento Criminal al acusado por delito grave que no comparece a juicio. Según la última enmienda de Ley Núm. 94 de 3 de junio, 1980 se continúa el proceso hasta dictar sentencia que puede ser de reclusión por vida. El fugitivo renuncia al ordenado esque-ma de derechos provisto en el enjuiciamiento. Cf. Pueblo v. Rivera Rivera, 110 D.P.R. 544 (1980). Los procedimientos en instancia se ajustaron a derecho y constituyen el medio adecuado de proteger la sociedad de este individuo, al pre-sente prófugo, con libertad de continuar su inclinación según la muestra el siguiente historial:
Antes de los 12 años se inició con un escalamiento en segundo grado. Lo dejaron bajo la custodia de la madre. Luego le siguió un robo. Quedó bajo la custodia de la abue-la, quien vive en Canóvanas. Le siguieron varias querellas por infracciones a la Ley de Armas. Pendientes las mis-mas asaltó a un jogger que resultó ser juez en el Centro Judicial y le arrebató unas cadenas de oro. Por estos hechos le fueron radicadas querellas por Robo y Ley de Armas. Declarada con lugar una moción de Supresión de *535Evidencia fueron archivadas las querellas primeras por Ley de Armas y devuelta su custodia a la madre.
Surge de autos que a los pocos días del archivo “la pro-pia madre del menor está solicitando detención debido a grado de deterioro de éste, peligro a la comunidad por su conducta y peligro para la propia vida de él. En la última balacera en que estuvo envuelto, contrarios al menor lo persiguieron y al refugiarse él en la casa, dispararon contra ésta. Se está envolviendo en nuevas faltas”. Autos, pág. 42. El augurio se cumplió y antes del mes se le acusó de asaltar una tienda de licores y matar a su dueño. Se ordenó su ingreso al Hogar Juvenil. Luego de entrevistas e investigación el trabajador social de la institución, Tulio Larrinaga Rey, informa que “En entrevistas hechas al menor el suscribiente percibe una actitud de falta de arrepentimiento, aunque temeroso de las consecuencias de sus actos, ve las alternativas ofrecidas para su rehabili-tación como un medio para salir bien parado de su situa-ción. Al mencionar los hechos de la agresión de que fue objeto al recibir una herida de bala en el pie derecho, el menor ofrece una versión distinta a los recuentos hechos por su madre. Al confrontarle con la versión de la madre, el menor admite haber mentido al suscribiente. Admite uso de substancias controladas a nivel exploratorio. En entrevista hecha a la madre del menor se percibe a ésta como una persona de carácter libertino, despreocupado y falta de valores y controles adecuados que ofrecerle a su hijo. Al profundizar en la supervisión de ésta al menor se le percibe sobre-protectora y permisiva ante su hijo”. El tribunal ordenó evaluación sicológica y siquiátrica. Al siquiatra el joven le admitió que empezó oliendo thinner y luego pasó a la marihuana, la heroína y las pastillas.
Cumplido el debido proceso y ante la conducta inco-rregible del joven que tan grave peligro representa para la sociedad, no puede haber solución más apropiada que la *536renuncia de jurisdicción. La resolución apelada debe confirmarse.
-0-

 La Resolución apelada relata así estos procedimientos:
“Para tener una perspectiva completa de lo sucedido en la vista del caso sobre Posible Renuncia de Jurisdicción, parece útil copiar la minuta existente en autos a los efectos:
A la vista de las querellas en epígrafe no compareció el menor ni familiar alguno de éste.
El Tribunal, en base a la información suministrada por el Alguacil de Sala, Sr. Carlos De Jesús, de que el menor se encuentra evadido y luego de examinar el expediente y escuchar los testimonios ofrecidos por los Peritos que llevaron a cabo las evaluaciones, Dr. José Delgado García y Dr. Jaime Acevedo Maldonado, Sicólogo y Siquiatra, dispone resolver el caso en cámara.
Posteriormente compareció la madre del menor y en representación de éste, la Leda. Doris López de la Corporación de Servicios Legales de Puerto Rico, Centro de Menores, Hato Rey.
Escuchadas las manifestaciones de la abogada de la defensa y escuchados los testimonios ofrecidos por los Alguaciles, Sr. Carlos De Jesús y Sr. Rafael Rodríguez Angulo y de la Sra. Celeste Colón, Trabajadora Social de la Corpo-ración de Servicios Legales de Puerto Rico, el Tribunal se mantiene en lo dis-puesto en la mañana.
El historial del menor según aparece del expediente y haciendo una relación cronológica, es como sigue:
Tanto el Sicólogo, Dr. José Delgado García, como el Siquiatra, Dr. Jaime Acevedo, que comparecieron a vista y fueron interrogados bajo juramento, coin-cidieron en que han evaluado al menor y éste resulta ser una persona carente de un estado de tolerancia adecuada ante situaciones que él considera frustrantes. Tiene una auto-estima sólida, gusta de las fiestas y le molesta estar sin dinero y *534recibir órdenes. Se concluyó que posee destrezas intelectuales que le ubican den-tro de una clasificación sobre promedio. No evidencia patología mental que justi-fique la intervención de peritos.
El evaluado podría actuar en forma agresiva frente a una situación que él considere indeseable. [Énfasis en el original.]
El Siquiatra, Dr. Jaime Acevedo Maldonado, testificó básicamente que ‘estamos ante un adolescente que tiene una estructura de personalidad endeble en el segmento de super-ego con pocos controles internos. Sus mecanismos de fuerza para bregar en un medio ambiente amenazante es la hostilidad y agresividad’.”